Citation Nr: 1644825	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertension to include as secondary to medication for his current service connected disabilities.

2.  Entitlement to service connection for a right shoulder disability to include as secondary to service connected back disabilities.

3.  Entitlement to an inial compensable rating for plantar fasciitis

4.  Whether the reduction of the Veteran's cervical spine strain with degenerative disc disease from 20 to 10 percent was proper.

5.  Whether the reduction of the Veteran's tinea pedis with calluses and blister from 10 to 0 percent was proper.

6.  Whether the reduction of the Veteran's right knee instability disease from 10 to o percent was proper.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on confirmed active duty with the United States Army from August 1976 to November 1982 with Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 and September 2013, rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for hypertension to include as secondary to medication for current service-connected disabilities, entitlement to service connection for a right shoulder disability, entitlement to a compensable rating for plantar fasciitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The RO's decision to reduce the Veteran's evaluation for cervical spine strain with degenerative disc disease from 20 to 10 percent as of December, 1, 2013 was not supported by the evidence contained in the record at the time of the reduction.

2.  The RO's decision to reduce the Veteran's evaluation for tinea pedis with calluses and blister from 10 to 0 percent as of December, 1, 2013 was not supported by the evidence contained in the record at the time of the reduction.

3.  The RO's decision to reduce the Veteran's evaluation for right knee instability from 10 to 0 percent as of December, 1, 2013 was not supported by the evidence contained in the record at the time of the reduction 


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected cervical spine strain with degenerative disc disease from 20 to 10 percent was not proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5242 (2015).

2.  The RO's decision to reduce the evaluation for service-connected for tinea pedis with calluses and blister from 10 to 0 percent was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5242 (2015).

3.  The RO's decision to reduce the evaluation for service-connected right knee instability from 10 to 0 percent was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the decision to reduce the evaluations for service-connected cervical spine disability, tinea pedis, and right knee instability was not proper.  As that represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

In a January 2010 rating decision, the Veteran was initially assigned a 10 percent rating for his right knee instability, effective February 17, 2009; in a October 27, 2010 rating decision, the Veteran was initially assigned a 20 percent rating for cervical spine strain with degenerative disc disease, effective February 25, 2010; and in March 2011 rating decision the Veteran was initially assigned a 10 percent rating for bilateral tinea pedis, effective December 7, 2010.  In a September 2013 rating decision, his right knee instability was reduced to noncompensable effective December 1, 2013, his cervical spine strain was reduced to 10 percent effective December 1, 2013, and his bilateral tinea pedis was reduced to nocompensable effective December 1, 2013.

 The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420   (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet.  App. at 421; see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.10.

The Board finds that the AOJ's decision to reduce the Veteran's evaluation for his right knee instability, cervical spine disability, and bilateral tinea pedis was not supported by the evidence contained in the record at the time of the reduction.

In so finding, the Board notes that the Veteran's was provided a contracted VA examination of his right knee, cervical spine, and bilateral tinea pedis in August 2012.  These contracted examinations did not include a review of the Veteran's medical treatment records; instead there are indicia that the examiner relied only on the Veteran's recollection.  This lack of review of the Veteran's medical evidence runs afoul of the second and third component as delineated in Brown.  Namely, an examination cannot be thorough if no review of the Veteran's extensive medical treatment was reviewed, and by extension, no valid discussion of the Veteran's ability to function under the ordinary conditions of life and work was conducted.  These deficiencies have led the Board to find that the reduction was not based upon thorough examination.  Thus the Board finds that this August 2012 examination was both not thorough and not reflective of a sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Board recognizes too that the Veteran was provided a VA examination for his right knee instability in April 2016; the examiner in this examination wrote that the while there was no instability detected on the current examination this did not rule out intermittent instability, and therefore the VA established diagnosis is not changed.  This conclusion on the part of the examiner emphasis the fact that reduction is not warranted in the case of the right knee instability.  See Brown v. Brown, 5 Vet. App. at 421.

Accordingly, given that the evidence upon which the reduction in the Veteran's ratings was based is insufficient to sustain such reductions, the reductions were not proper, and are void ab initio.



	(CONTINUED ON NEXT PAGE)


ORDER

The reduction in the evaluation of the Veteran's service-connected bilateral tinea pedis from 10 percent to 0 percent was not proper; the appeal is granted and the 10 percent rating is restored, effective the date of the reduction.

The reduction in the evaluation of the Veteran's service-connected cervical spine disability from 20 percent to 10  percent was not proper; the appeal is granted and the 20 percent rating is restored, effective the date of the reduction.

The reduction in the evaluation of the Veteran's service-connected right knee instability from 10 percent to 0 percent was not proper; the appeal is granted and the 10 percent rating is restored, effective the date of the reduction.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection hypertension and a right shoulder disability.  While the Veteran was provided with a VA examination in August 2012, this examination did not include an opinion on whether his hypertension or right shoulder disability was caused or aggravated by his active service.  Additionally, upon review of the Veteran's claims file, the Board finds that collection of additional VA treatment records is warranted.  In a similar vein the Board finds that confirmation of the Veteran's active duty service alongside his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) is warranted.  There appears to be some personnel records included in the claims file, but this evidence does not appear complete as the Veteran has made statements to examiners that he has had service up until 2002. 

Examination Inadequate: Right Shoulder

Regarding the August 2012 VA examination of the Veteran's right shoulder disability, the examination does not include an etiological opinion on the matter of the Veteran's right shoulder disability, but does reference a musculoskeletal condition of the shoulders.  In this examination, the examiner also notes that no medical evidence was reviewed as part of the examination.  Upon review of additional VA examination including the Veteran's back disability, the Board recognizes that there may be a relationship between the Veteran's back disability and his claim for a right shoulder disability.  In particular, in the Veteran's August 2012 VA examination for his back, the examiner notes under the "Pain and Muscle Spasms" heading: "[t]he claimant has localized tenderness to palpation of the parathoracolumbar spine."  This reference is never expounded on in the examination and alongside the lack of an opinion on the matter of the Veteran's right shoulder disability raises another theory of service connection, secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Examination Inadequate: Hypertension

Regarding the Veteran's August 2012 examination of the Veteran's hypertension, the examiner provided a diagnosis of hypertension but did not further discuss any etiological relationship with the Veteran' service.  As noted above, this examiner also wrote that no medical evidence was reviewed as part of the examination.  Additionally, the Board notes that the Veteran's STRs include reference to high blood pressure.  Specifically, in an August 1982 "Report of Medical History," the Veteran remarks that he does not know whether he has high blood pressure.  As the examination is inadequate for the reasons listed above, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's hypertension.  See Barr, supra. 

Outstanding VA Treatment Records - Plantar Fasciitis

Regarding the Veteran's VA treatment records the Board notes that the file contains VA treatment records from February 2010 to June 2016.  However there appears to be VA treatment records which predate February 2010.  This is evident after review of the private records collected by the SSA.  In particular, a December 11, 2009 treatment record from his primary care provider contains this reference: "Continue to follow up with VA for back pain."  Later, in January 2010, the same primary care provider writes "Has been followed by the VA in the past."  As both of these private treatment notes which mention VA treatment predate that earliest VA treatment notes that are contained in the claims file, the Board finds that an attempt to collect these outstanding VA treatment records is warranted.  Importantly, the Veteran's plantar fasciitis was service connected effective in February 2010 and there is a possibility that the records from this period may have a bearing on the rating for his plantar fasciitis.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Additionally, due to these outstanding records not being readily available for review by the VA examiner who conducted the Veteran's VA examination to determine the severity of his plantar fasciitis and the time that has elapsed since the Veteran's last examination of his plantar fasciitis,  the Board finds a new VA examination is warranted.  

Intertwined - TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The Board notes that the Veteran has reported that he has had ACDUTRA and/or INACDUTRA from the time of his separation from his active duty for service to 2004 whereupon he was discharged from Fort Bragg, North Carolina.  These records should be collected and a list of date produced detailing his periods of ACDUTRA and INACDUTRA.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular any records produced prior to February 2010 should be collected from the Fayetteville VA Medical Center and all affiliated outpatient facilities.  The Board also encourages the Veteran to detail any VA treatment he has received from his discharge from service and/or while in a period of Active Duty for Training or Inactive Duty for Training. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the above development, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) determine the etiology of the Veteran's hypertension and right shoulder disability to include as secondary to a back disability and to determine the current level of severity of his service connected plantar fasciitis.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A).  HYPERTENSION: the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any hypertension identified was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his medication for his other service-connected disabilities. 

In providing an opinion, the examiner should take detailed history from the Veteran regarding the onset of his hypertension and any continuity of symptoms since that time.  The examiner should also comment on an August 1982 STR "Report of Medical History," the Veteran remarks that he does not know whether he has high blood pressure.

(B).  RIGHT SHOUDLER DISABILITY: the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any right shoulder disability identified was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service-connected back disabilities.

In providing an opinion, the examiner should take detailed history from the Veteran regarding the onset of his right shoulder disability and any continuity of symptoms since that time.  The examiner should also comment on an August 2012 VA examination for his back, where an examiner noted under the "Pain and Muscle Spasms" heading: "[t]he claimant has localized tenderness to palpation of the parathoracolumbar spine."

(C).  PLANTAR FASCIITIS: after taking a detailed history from the Veteran regarding his plantar fasciitis the examiner determine the nature and severity of his plantar fasciitis. 

4.  After the above development has been completed, the Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 
 
Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 
 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


